MEMORANDUM**
Jose Palma appeals his conviction and 12-month sentence imposed after his jury trial for theft of mail, in violation of 18 U.S.C. § 1708.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Palma has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Palma has filed a pro se supplemental brief.1
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Palma’s pro se brief also includes a request for appointment of new appellate counsel. That request is denied.